          Case 1:19-cr-00651-LTS Document 360
                                          361 Filed 10/28/20
                                                    10/29/20 Page 1 of 1

Law Office of Meredith S. Heller PLLC                                    99 Park Avenue, Penthouse Suite
www.mshellerlaw.com                                                                  New York, NY 10016
                                                                                   Phone: (646) 661-1808
                                                                                      Fax: (646) 661-1746
                                                                              msheller@mshellerlaw.com




October 28, 2020

VIA ECF
Honorable Laura Taylor Swain
United States District Court Judge
Southern District of New York
500 Pearl Street
                                                          MEMO ENDORSED
New York, New York 10007

RE:     United States v. Mircea Constantinescu
        19-cr-651 (LTS)

Dear Judge Swain:

        This letter is submitted on behalf of my client, Mr. Mircea Constantinescu, to respectfully
request the Court modify the terms of Mr. Constantinescu’s pretrial release to permit him to travel
to the Districts of New Jersey, Massachusetts, and the Eastern District of Pennsylvania as
necessary for his employment.

        Currently, Mr. Constantinescu’s travel is limited to the Southern and Eastern Districts of
New York. Mr. Constantinescu works for a transportation company that contracts with different
airlines to transport flight crews between airports and hotels. Mr. Constantinescu’s job needs him
to be able to travel to the airports in Newark, NJ, Boston, MA, and Philadelphia, PA, in order to
pick up passengers. It is requested that Mr. Constantinescu be permitted to travel to these airports
without prior permission from the Court. Mr. Constantinescu will inform his Pretrial Services
Officer in advance of any trips. His travel will be limited to only what is necessary for his
employment.

       Both the government and Pretrial Services have been informed of this request and they do
not oppose it, provided that the conditions above – prior notice and travel limited to employment
– are met.
                                                  The requested modification, subject to the restrictions
Respectfully submitted,                           outlined above, is granted.
                                                  SO ORDERED.
                                                  10/28/2020
Meredith S. Heller                                /s/ Laura Taylor Swain, USDJ

Cc:     A.U.S.A. Robert B. Sobelman (via ECF)
        A.U.S.A. Elizabeth A. Hanft (via ECF)
        A.U.S.A. Daniel Loss (via ECF)
        P.T.S.O. Rena Bolin (via email)
